Citation Nr: 1823858	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  16-51 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for psychiatric disability.

2. Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1959 to March 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 1965 Board decision denied service connection for a psychiatric disability, and no pertinent exception to finality applies. 

2. Statements from the Veteran indicated he experienced anxiety and social isolation during service and research submitted by his representative indicating trauma and anxiety are precursor symptoms of psychosis constitute new and material evidence for his service connection claim for psychiatric disability. 


CONCLUSIONS OF LAW

1. The January 1965 Board decision that denied service connection for psychiatric disability is final.  38 U.S.C. § 7103 (a) (2012); 38 C.F.R. § 20.1100  (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regulations provide that "new" evidence is existing evidence not previously submitted to agency decision-makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. 

The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In January 1965, the Board denied entitlement to service connection for a psychiatric disability.  At that time, the Board considered the Veteran's service treatment records, which indicated he underwent a neuro-psych evaluation in 1960 because he had been having problems with shipmates and his superiors.  The examiner concluded that his difficulties were situational and would clear up without any medication or further trouble and therefore, did not provide a psychiatric diagnosis.  His separation exam was negative for any psychiatric complaints or diagnoses.  Also considered were available private treatment records, which indicated he was admitted to a state hospital in March 1964 following an arrest on several charges.  The physician diagnosed psychosis with psychopathic personality, drug addiction, reactive features.  

Based on the foregoing, the Board denied service connection because the formal diagnosis did not occur until several years after service, and there was an absence of any intelligible link with in-service findings.  The Veteran was advised of this decision in January 1965, and no further communication concerning it was received.  Accordingly, the January 1965 Board decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, evidence associated with the claims file following the January 1965 Board decision includes statements in support of his claim, and research on trauma, anxiety and psychosis provided by his representative.

Within his statements, the Veteran asserted that he experienced anxiety and social isolation during service that led him to begin drinking alcohol to cope with his problems.  

Research submitted by his representative indicated trauma and anxiety are often precursor symptoms of psychosis.  That the Veteran's in-service behavior may be an early manifestation of subsequently diagnosed psychiatric disability clearly relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection.  Under these circumstances, the Board finds that new and material evidence has been received and the petition to reopen claim of entitlement to service connection for psychiatric disability is granted.  However, there is insufficient evidence to render a decision as to service connection and therefore, it is addressed in the Remand portion of this decision.


ORDER

New and material evidence having been received, the claim of service connection for psychiatric disability is reopened, and to this extent the appeal is granted.   


REMAND

The record shows a post service diagnosis of a psychosis, a chronic disability under 38 C.F.R. § 3.109, and a suggestion that in-service behavior could represent the early manifestation of this illness.  In view of this, an examination to determine if there is a nexus between the Veteran's claimed psychiatric disability and his service is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Prior to that, however, any relevant post service medical records should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify the names and addresses of the persons or facilities from which he has received psychiatric treatment after service.  With any necessary assistance from the Veteran, the identified records should be sought.  

2. After the records have been assembled, an effort should be made to examine the Veteran for purposes of determining the nature of any current psychiatric disability, and its relationship to service.  The examiner should be provided the Veteran's claims file, and that person should be asked to offer an opinion as to whether any current psychiatric disorder had its onset in service, or was otherwise caused by an in-service disease or injury.  If it is not possible to examine the Veteran given his incarceration, the record should be given to a qualified person for purposes of obtaining the requested opinion.  

3.  Thereafter, the claim should be adjudicated, and if it remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  The case then should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


